Citation Nr: 0019978	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residuals of a fracture, 
right thumb.  

2.  Entitlement to service connection for a claimed 
gastrointestinal condition.  

3.  Entitlement to service connection for a claimed 
disability manifested by an object in right eye.  

4.  Entitlement to service connection for claimed urethritis.  

5.  Entitlement to service connection for a claimed back 
condition.  

6.  Entitlement to service connection for the claimed left 
index finger injury residuals.  

7.  Entitlement to service connection for claimed shoulder 
injury residuals.  

8.  Entitlement to service connection for a claimed 
disability manifested by a tender right wrist.  

9.  Entitlement to service connection for a claimed 
disability manifested by right foot and heel pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the RO.

At a hearing conducted at the RO in August 1998, the veteran 
withdrew claims of service connection for tired eyes, colds 
and pneumonia and allergy to sulfa.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently suffers from disability manifested by an 
object in the right eye, right heel and foot pain and a 
tender right wrist due to disease or injury which was 
incurred in or aggravated by service or disability due a 
shoulder injury which was incurred in or aggravated by 
service.  

2.  The veteran's claims of service connection for a back 
condition and left index finger injury residuals are 
plausible and capable of substantiation.  

3.  The veteran's service-connected residuals of fracture, 
right thumb, have been demonstrated by impairment more nearly 
approximating favorable ankylosis of the thumb of the major 
hand since service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for a disability manifested by 
an object in the right eye, a disability manifested by right 
foot and heel pain, a disability manifested by a shoulder 
injury and a disability manifested by a tender right wrist.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has submitted evidence of well-grounded 
claims of service connection for a back condition and left 
index finger injury residuals.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 2000).  

3.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected residuals of fracture, right 
thumb, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5224 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


A.  Object in right eye

A careful review of the service medical records shows that, 
in February 1978, the veteran received treatment for 
irritation of the right eye.  No foreign objects were 
identified, and the final impression was that of digital 
trauma.  The remainder of the veteran's service medical 
records are negative for complaints or findings relative to a 
foreign object involving the right eye.  

The veteran was afforded a VA visual examination in September 
1996.  The final diagnosis was that of pre-presbyopia.  The 
Board notes that refractive error of the eye (such as 
presbyopia) is not a disease or injury within the meaning of 
applicable legislation for which service connection may be 
granted. 38 C.F.R. § 3.303(c).

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from an acquired 
disability related to an object in his right eye due to 
disease or injury which was incurred in or aggravated by 
service.  The veteran, as a lay person, is not competent to 
offer his opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  


B.  Right foot and heel pain

The service medical records also show that, in June 1990, the 
veteran was treated for right foot pain which was worse when 
walking.  No history of trauma was reported.  The final 
impression was that of rule out Morton's neuroma.  
Subsequently, in June 1994, the veteran reported to sick call 
with a complaint of pain in the right heel.  Once again, the 
veteran denied any direct, blunt trauma to the foot.  The 
final diagnosis was that of probable Achilles bursitis, right 
foot.  The remainder of the service medical records are 
negative for complaints or findings relative to the right 
foot or heel.  

On VA examination in September 1996, the veteran reported 
having the toenail of his right small toe removed in 1986.  
The examination of the feet was noted to be within normal 
limits, aside from the confirmed removal of the toenail on 
the right foot.  

At the hearing conducted at the RO in August 1998, the 
veteran testified that he might have traumatized his right 
heel and foot during the physical requirement tests that he 
was required to perform in service.  According to the 
veteran, although he probably continued to experience pain 
attributable to this condition throughout the remainder of 
his service, he was not apt to complain or seek medical 
attention for relief or wear a special shoe or use any type 
of insert to alleviate the problem.  

Based on a review of the evidence as a whole, the Board finds 
that the veteran has not submitted any competent evidence to 
support his lay assertions that he currently suffers from 
disability manifested by pain in his right foot and heel due 
to disease or injury which was incurred in or aggravated by 
service.  As noted, the veteran, as a lay person, is not 
competent to offer his opinion as to questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu.  Furthermore, the Court has stated that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  


C.  Shoulder injury

A careful review of the service medical records shows that, 
in February 1989, the veteran complained of pain in his 
shoulder in conjunction with treatment received for pain in 
his low back.  At that time, tenderness was noted in the left 
posterior cervical muscles and the trapezius area.  A 
diagnosis of muscle spasm was rendered.  The remainder of the 
veteran's service medical records are negative for complaints 
or findings relative to either shoulder.  

At the RO hearing, the veteran testified that it was his 
opinion that the back and shoulder conditions were 
manifestations of one disability.  He stated that when he 
would receive treatment for his back condition in service, 
his shoulder would also hurt, but that his back was usually 
first priority for treatment.  He noted that treatment 
received for his back would also alleviate any problems he 
was having with his shoulder.  

The Board is cognizant of the veteran's assertion that he 
currently suffers from a disability related to some form of 
shoulder injury suffered during his period of active service.  
Once again, however, as a lay person, he is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu.  


D.  Tender right wrist

A careful review of the service medical records shows that, 
in November 1990, the veteran complained of right wrist pain 
after removal of a cast from his right arm which had been 
used to treat a broken thumb.  The diagnoses were those of 
questionable tenosynovitis and questionable ganglion.  The 
veteran suffered a subsequent bout of tendonitis in the right 
wrist in September 1991 and was treated for DeQuervain's 
tenosynovitis in September 1995. 

VA examination of the right hand in September 1996 was noted 
to be essentially normal.  X-ray studies performed in 
conjunction with the examination also demonstrated no 
evidence of fracture, dislocation or any other bone or joint 
abnormality.  

At the hearing in August 1998, the veteran complained of 
continued pain radiating from his right wrist.  He indicated 
that it also impeded his ability to lift, hold and manipulate 
objects and that it would become weaker as the day 
progressed.  

The veteran was afforded another VA examination of the right 
hand in February 1999.  At that time, he complained of an 
inability to perform twisting type motions with his right 
hand and difficulty lifting heavy packages.  The examination 
revealed no anatomic anomaly or atrophy.  He also 
demonstrated good pain sensation, motion of the fingers, 
handgrip and radial pulses.  He was able to grab a coin with 
strength and dexterity; however, he stated that when he 
performed a twisting motion he experienced pain at the base 
of the thumb running over the distal forearm close to the 
wrist.  X-ray studies of the right wrist showed no evidence 
of fracture, dislocation or any other bone or joint 
abnormalities.  

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertions that he suffers from current 
disability manifested by a tender right wrist due to disease 
or injury which was incurred in or aggravated by service.  As 
a lay person, the veteran is not competent to offer an 
opinion as to questions of medical diagnosis or causation as 
presented in this case.  See Espiritu.  

Consequently, in the absence of competent evidence to show 
that the veteran currently suffers from disability related to 
an object in the right eye, right foot and heel pain, a 
shoulder injury or a tender right wrist the Board concludes 
that the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims.  Hence, the Board 
finds that service connection for disability manifested by an 
object in the right eye, right heel and foot pain, shoulder 
injury residuals or a tender right wrist must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claims.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has disability 
manifested by an object in the right eye, right foot and heel 
pain, a shoulder injury or a tender right wrist which is 
related to service.  By this decision, the Board is informing 
the veteran of the evidence necessary to make his claims well 
grounded.  


E.  Back pain and left index finger injury

The veteran also contends that he suffers from a back 
condition and the residuals of an injury to his left index 
finger which are attributable to service.  

With regard to the back condition, the veteran testified that 
he first injured his back while playing softball in 1986.  
According to the veteran, since that time he experienced 
problems with his back on an off and on basis.  He described 
the pain as being of a moderately severe degree, with 
radiation sometimes up his back or down his leg and muscle 
spasms.  It also appears from his testimony that he has been 
receiving treatment for his back from the VA Medical Center 
in Altoona; however, these records are not associated with 
the claims folder. 

A careful review of his service medical records shows that 
the veteran was initially treated for severe low back pain in 
June 1984 after playing softball.  He subsequently suffered 
recurrences of low back pain in February 1989 and in May and 
July 1993.  The veteran also reported a history of recurrent 
back pain at his retirement physical in November 1995.  

On VA examination in September 1996, the veteran complained 
of chronic back pain, intermittently worse with physical 
exertion.  The final diagnosis was that of lumbar strain.  

With regard to the left index finger injury, the service 
medical records reveal that, in May 1981, the veteran 
incurred a soft tissue injury to the finger after smashing it 
on a piece of wood.  

At the hearing conducted in August 1998, the veteran 
testified that he continued to experience difficulties with 
the left index finger, particularly with bending.  He also 
noted that the area around the joint would become black and 
blue and every six to nine months the index finger, as well 
as the remaining fingers on his left hand, would become 
swollen.  

VA examination conducted in April 1999 resulted in a 
diagnosis of intermittent tendonitis of the left index 
finger, possibly secondary to remote service-connected 
ligament injury.  

In light of the evidence above, the Board finds that the 
veteran's claims of service connection for a back condition 
and left index finger injury are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded VA examinations in 
order to determine the nature and likely etiology of his back 
and left index finger conditions.  In addition, all pertinent 
treatment records should be obtained for review.  



II.  Propriety of the initial evaluation for residuals of 
fracture, right thumb

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


A.  Background

In July 1990, during service, the veteran incurred a fracture 
to his right thumb.  X-ray studies performed on removal of 
the cast showed the fracture to be well healed in August 
1990.  

VA medical examination in September 1996 showed the right 
hand to be without anatomical defect.  In fact, the only 
disability noted was that the veteran was unable to touch the 
palm of the hand with his thumb (although it was stated to be 
very close, approximately 1 cm).  The final diagnosis was 
that of status post fracture of the right thumb.  Range of 
motion evaluation was within normal limits.  As noted above, 
x-ray studies of the right hand were also normal.  

In a rating decision dated in December 1996, the RO granted 
service connection for, among other things, residuals of a 
fracture, right thumb, and assigned a noncompensable 
evaluation, effective on May 1, 1996.  The veteran appealed 
this initial rating on the basis that it did not reflect the 
extent of his disability.  

At the RO hearing in August 1998, the veteran testified that 
he experienced difficulty grasping and manipulating with the 
right hand due to the thumb condition.  He described the pain 
associated with the condition as being a constant dull ache 
which intensified with repeated use of the right hand.  

The veteran was afforded another VA examination of the right 
hand in February 1999.  The examination of the thumb 
demonstrated limitation of motion of the right thumb in that 
the veteran was unable to touch the palm of his hand with the 
thumb.  As noted above, however, he was able to grab a coin 
with strength and dexterity.  The final diagnosis was that of 
status post fracture of the right thumb.  


B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right thumb 
condition.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected disability manifested by 
residuals of fracture, right thumb, is evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  Under the provisions of 
Diagnostic Code 5224 (ankylosis of the thumb), a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
thumb of the major hand and a 10 percent evaluation is 
warranted for favorable ankylosis of the thumb of the major 
hand.  

The objective evidence of record demonstrates that the 
veteran's right thumb is not ankylosed; however, as noted, in 
determining the appropriate rating, consideration must be 
accorded the veteran's "functional loss" due to his 
disability. 38 C.F.R. 4.40.  In DeLuca v. Brown, 8 Vet. App. 
202, the Court held that the factors set forth in 38 C.F.R. 
§§ .40, 4.45, are for consideration in determining the extent 
of functional impairment associated with disabilities of the 
musculoskeletal system.  The Board notes the veteran's 
consistent complaints of pain and demonstrated limitation of 
motion on VA examination in September 1996 and February 1999. 

Based on the objective evidence of record, the Board finds 
that that the functional impairment associated with the 
veteran's right thumb disability, including his complaints of 
pain and decreased range of motion, more nearly approximates 
impairment that is consistent with no more than favorable 
ankylosis of the thumb of the major hand.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of an 
initial 10 percent rating for the service-connected residuals 
of fracture, right thumb.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, the veteran has 
demonstrated a level of impairment consistent with the 
assignment of an initial 10 percent evaluation.  



ORDER

Service connection for disability manifested by an object in 
the right eye, right heel and foot pain, shoulder injury 
residuals and a tender right wrist is denied, as well-
grounded claims have not been presented.  

As well-grounded claims of service connection for a back 
condition and left index finger injury residuals have been 
submitted, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

An initial 10 percent rating for the service-connected 
residuals of fracture, right thumb, is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded VA examination(s) in order to 
determine the nature and likely etiology of his back and left 
index finger conditions.  In addition, all pertinent 
treatment records should be obtained for review.  

The veteran further contends that he suffers from a 
gastrointestinal condition and urethritis as a result of his 
military service.  The veteran testified that he was 
initially prescribed antacids in service and had been 
receiving treatment for an abdominal condition from the VA 
Medical Center in Altoona, Pennsylvania, since undergoing a 
VA compensation and pension examination in 1996.  These 
records are not associated with the claims folder.  

The veteran further testified that he initially received 
treatment for a greenish discharge from his penis in service 
and that he still experienced such a discharge on an 
irregular basis.  Indeed, treatment for urethritis is well 
documented in the veteran's service medical records, 
particularly during the early years of his service.  
According to the veteran, he was told that he would either 
have to take antibiotics for the rest of his life or continue 
to suffer bouts of the discharge.  He was not medicating for 
the discharge as of the date of the hearing in August 1998.  

As noted hereinabove, the evidence currently associated with 
the claims file indicates that the veteran was receiving 
treatment for abdominal discomfort at the VA Medical Center 
in Altoona.  Hence, additional steps should be taken to 
attempt to obtain complete medical records.  

Furthermore, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" is medical evidence to support his stated 
position that he currently has a gastrointestinal condition 
and/or urethritis due to disease or injury which was incurred 
in or aggravated by service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his back 
condition, left index finger injury, 
gastrointestinal condition and urethritis 
since service.  The veteran must be 
instructed in this regard to submit any 
medical evidence which tends to support 
his assertions that he suffers from a 
gastrointestinal disability and 
disability manifested by urethritis due 
to disease or injury which was incurred 
in or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for VA examinations in order to determine 
the current nature and likely etiology of 
the claimed back and left index finger 
conditions.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner(s) 
prior to the examination(s).  The 
examiner(s) should elicit from the 
veteran and record a full medical history 
and should report detailed clinical 
findings in connection with the 
evaluation(s).  Based on his/her review 
of the case, it is requested that the 
examiner(s) express an opinion as to the 
likelihood that the veteran is suffering 
from current back and/or left index 
finger disability due to disease or 
injury which was incurred in or 
aggravated by service.  The opinions 
should be stated in terms of probability 
rather than possibility.  The examination 
report(s) should reflect review of 
pertinent material in the claims folder 
and include the factors upon which the 
opinions are based.  

3.  After the development requested above 
is completed to the extent possible, the 
RO should again review the veteran's 
claims.  If it is determined that the 
claims of service connection for a 
gastrointestinal condition and/or 
urethritis are well grounded, then the RO 
should undertake all appropriate 
development, including affording the 
veteran a VA medical examination(s).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



